UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7042


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUJUAN FARROW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:04-cr-00278-REP-2; 3:07-cv-00165-REP)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dujuan Farrow, Appellant      Pro Se.       Angela Mastandrea-Miller,
Assistant United States       Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dujuan          Farrow    seeks       to    appeal    the    district     court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2000).

A    certificate       of     appealability            will     not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)         (2000).            A    prisoner       satisfies      this

standard   by    demonstrating            that    reasonable          jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have    independently            reviewed       the   record    and

conclude      that    Farrow        has    not        made    the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and     argument      would       not     aid   the   decisional

process.

                                                                                   DISMISSED




                                             2